Citation Nr: 0834182	
Decision Date: 10/03/08    Archive Date: 10/07/08

DOCKET NO.  06-17 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for coronary artery 
disease, including due to herbicide (Agent Orange) exposure.





ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1969 to 
November 1970.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In his May 2006 substantive appeal (VA Form 9), the veteran 
requested a videoconference hearing, but he cancelled that 
request in an August 2007 statement.  See 38 C.F.R. § 
20.704(e) (2007).

The veteran also was formerly represented by a private 
attorney, Gregory D. Keenum, but this practitioner submitted 
a letter in August 2007 indicating he is no longer 
representing the veteran in this appeal.

In March 2008, the Board denied the veteran's claims for 
service connection for a lung disorder and hypertension, 
including on the basis those conditions were due to Agent 
Orange exposure in service.  Whereas the Board remanded his 
remaining claim for service connection for coronary artery 
disease, which he is also alleging is the result of Agent 
Orange exposure, to the RO via the Appeals Management Center 
(AMC) for further development and consideration.  So this is 
the only remaining claim at issue.




FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era and, 
therefore, it is presumed that he was exposed to Agent Orange 
or other herbicides while there.

2.  The veteran has a current diagnosis of coronary artery 
disease.

3.  However, coronary artery disease is not on the list of 
diseases presumptively associated with herbicide exposure, 
and this condition has not otherwise been etiologically 
linked by competent medical evidence to his military service, 
including to his presumed exposure to Agent Orange in 
Vietnam.


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred in or 
aggravated by his military service and may not be presumed to 
have been incurred in service, including as a result of 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 
1112(a), 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of a letter dated in September 
2005, the RO advised the veteran of the evidence needed to 
substantiate his claim and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  38 
U.S.C.A. 
§ 5103(a).  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  It equally deserves mentioning that by way of a 
letter dated in March 2006, the RO informed him of the 
downstream disability rating and effective date elements of 
his claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  The RO also issued that first VCAA notice 
letter prior to initially adjudicating his claim, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  And since providing the 
additional VCAA notice in March 2006, the RO has gone back 
and readjudicated his claim in the May 2006 statement of the 
case (SOC) and the AMC even more recently, on remand, in the 
June 2008 supplemental SOC (SSOC).  This is important to 
point out because if, as here, the notice provided prior to 
the initial adjudication was inadequate or incomplete, this 
timing error can be effectively "cured" by providing any 
necessary VCAA notice and then going back and readjudicating 
the claim - such as in a SOC or SSOC, such that the intended 
purpose of the notice is not frustrated and the veteran is 
given an opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, even if there arguably is any deficiency in the notice 
to the veteran or the timing of the notice it is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined  the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions and 
the communications provided to him by VA over the course of 
this appeal, he is reasonably expected to understand from the 
notices provided what was needed.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  He has been represented 
throughout the course of his appeal by a private attorney, 
presumably well versed in the particular nuances of 
adjudicating claims for VA benefits.

And as for the duty to assist, the RO and AMC - on remand, 
obtained the veteran's service medical records (SMRs), 
service personnel records, VA medical records, and private 
physicians' records.  And inasmuch as there is no competent 
medical evidence suggesting the veteran's coronary artery 
disease is in any way attributable to his military service - 
but, in particular, to exposure to Agent Orange in Vietnam, 
he is not entitled to a VA compensation examination for a 
medical nexus opinion concerning the cause of this condition.  
See Mclendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As there is 
no other indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.

Entitlement to Service Connection for Coronary Artery Disease

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Cardiovascular disease, including the precursor hypertension, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
service.  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  
Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  



When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be presumed to have been 
incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  The presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  The following diseases are associated 
with herbicide exposure for purposes of the presumption:  
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).



As mentioned, the first and perhaps most fundamental 
requirement for any service-connection claim is the existence 
of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225 (service connection presupposes a current 
diagnosis of the condition claimed, to at least confirm the 
veteran has it).  Concerning this, VA medical records 
document the veteran's history of coronary artery disease and 
the treatment he has received for it.  See, e.g., the 
February 2008 pulmonary note.  Therefore, the evidence 
confirms he currently has coronary artery disease.  
Consequently, the determinative issue is whether this 
condition is somehow attributable to his military service, 
including to his presumed exposure to Agent Orange or other 
herbicide while in Vietnam.  See Watson v. Brown, 4 Vet. App. 
309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The veteran asserts that his coronary artery disease is due 
to his having been exposed to Agent Orange or other toxic 
herbicide agent during his military service, and in 
particular while stationed in Vietnam.  See his August 2005 
claim.  His service personnel records, DD Form 214, and SMRs 
confirm that he served in Vietnam during the Vietnam era, so 
it is presumed he was exposed to an herbicide agent - such 
as the dioxin in Agent Orange, while there.  38 C.F.R. § 
3.307(a)(6), 3.313(a).

However, in order to be entitled to presumptive service 
connection due to Agent Orange exposure, the veteran's 
disorder must be on the list of diseases associated with 
herbicide exposure for purposes of the presumption, and 
coronary artery disease is not.  See 38 U.S.C.A. § 
1116(a)(2); 38 C.F.R. § 3.309(e).  Therefore, presumptive 
service connection due to Agent Orange exposure is not 
applicable here.  



This does not, however, preclude the veteran from 
establishing his entitlement to service connection for his 
coronary artery disease under a theory of direct causation.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  That 
is, if the claimed disease is not one of the presumptive 
diseases listed in 38 C.F.R. § 3.309(e), but exposure to an 
herbicide is presumed or proven by the evidence, as is the 
case here, he may still establish his entitlement to service 
connection for the disease by:  (1) showing the disease 
actually occurred in service; or (2) by submitting medical 
evidence of a nexus, i.e., etiological link between the 
disease and his exposure to herbicides during his military 
service.  Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 
1994).  In fact, the Court has specifically held that these 
provisions set forth in Combee (which, instead, concerned 
radiation exposure) are equally applicable in cases as here 
involving Agent Orange exposure.  See McCartt v. West, 12 
Vet. App. 164, 167 (1999).  But the veteran does not have 
this required supporting medical nexus evidence.

In order to establish that the disease actually occurred in 
service, the record would need to include competent medical 
evidence sufficient to show that the veteran's current 
disability, coronary artery disease, has a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); see also Savage, 
10 Vet. App. at 495-97.  His SMRs are unremarkable for any 
complaint, treatment, or diagnosis of coronary artery 
disease, including due to Agent Orange exposure.  In his 
August 2005 claim for service connection, he states that 
"[he] started going to the VA Medical Center in Memphis, TN 
in the early 90's and they found that [he] had blocked 
arteries around [his] heart."  So by his own statement, his 
symptoms were initially observed and diagnosed by a competent 
medical professional at least 20 years after his discharge 
from military service.  The Federal Circuit Court has held 
that such a lengthy lapse of time between the alleged events 
in service and the initial manifestation of relevant symptoms 
after service is a factor for consideration in deciding a 
service-connection claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  It follows that there is no basis to 
award service connection for this disorder based on 
chronicity in service or continuous symptoms thereafter.  
38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  It 
also follows the presumption of in-service incurrence for 
chronic diseases, in this case coronary artery disease, also 
is not applicable.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Therefore, the Board finds that the 
veteran had no 
in-service incurrence or aggravation of coronary artery 
disease.

Nevertheless, the veteran may still establish direct 
causation by submitting medical evidence of a nexus between 
his coronary artery disease and his exposure to herbicides 
during military service.  See Combee, 34 F.3d 1039 at 1043-
1044 (Fed. Cir. 1994).  To this end, he submitted articles 
and refers to studies that purport to link Agent Orange 
exposure and heart disease.  

In deciding the veteran's claim, the Board has a duty to 
analyze the credibility and probative value of the evidence 
of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  See generally 
Evans v. West, 12 Vet. App. 22 (1998) (when adequately 
explained, the Board is free to favor one medical opinion 
over another).  Under the authority of the Agent Orange Act 
of 1991, VA entered into an agreement with the National 
Academies of Sciences (NAS) to review and summarize the 
scientific evidence concerning the association between 
exposure to herbicides and each disease suspected to be 
associated with such exposure.  NAS published its initial 
findings in 1993, and then, beginning in 1996, has published 
biannual reviews; and, after reviewing this and other 
information, VA has periodically updated its regulations.  VA 
has also published, in the Federal Register, notice of 
diseases determined to be not associated with exposure to 
herbicide agents on several occasions.  See 72 Fed. Reg. 
32395, 32404-32405 (June 12, 2007); 68 Fed. Reg. 27630, 
27637-27638 (May 20, 2003).  NAS has recently addressed the 
question of circulatory disorders.  Specifically, NAS 
considered several new occupational and environmental studies 
of circulatory conditions and concluded that these studies 
neither support, nor represent compelling evidence for the 
lack of, an association for exposure to herbicides.  See 72 
Fed. Reg. at 32404-32405.  



Taking account all of the available evidence and NAS' 
analysis, the Secretary of VA found that the credible 
evidence against an association between herbicide exposure 
and circulatory disorders, which would include coronary 
artery disease, outweighs the credible evidence for such an 
association, and determined that a positive association does 
not exist.  Id., at 32405.  VA's determination is based on 
thorough and substantive medical research and constitutes a 
medical opinion that outweighs the newspaper article, 
internet records, and studies submitted and referenced by 
the veteran discussing possible relationships between various 
disorders and Agent Orange or other dioxin exposure in 
Vietnam.  In essence, this is theoretical research that has 
not been supported by the specific and concrete medical 
research and findings of VA.  And furthermore, medical 
treatise evidence must discuss generic relationships with a 
degree of certainty such that under the facts of this 
particular case there is at least a plausible causality based 
on objective facts rather than on unsubstantiated lay 
opinion.  See, e.g., Wallin v. West, 11 Vet. App. 509, 514 
(1998); see also Timberlake v. Gober, 14 Vet. App. 122, 130 
(2000) (citing Hensley v. West, 212 F.3d 1255, 1265 (Fed. 
Cir. 2000)).  

And, finally, the Board acknowledges that the veteran is also 
making his own assertion that his coronary artery disease is 
linked to his Agent Orange exposure.  However, even presuming 
exposure to herbicides in Vietnam, he does not have the 
necessary medical training and expertise to make this 
critical determination of whether he has consequent coronary 
artery disease.  See Jandreau, 492 F.3d at 1377; Grottveit, 5 
Vet. App. at 93; Espiritu, 2 Vet. App. at 494.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for his coronary artery disease, including due to 
Agent Orange exposure, on either a direct or presumptive 
basis.  So there is no reasonable doubt to resolve in his 
favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




ORDER

The veteran's claim for service connection for coronary 
artery disease, including due to Agent Orange exposure, is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


